Citation Nr: 1444785	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine Guerillas from October 1944 to January 1946.  He died in May 1998.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from June and August 2010 rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In those decisions, the RO declined to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

In January 2013, the appellant testified during a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  

The Board is cognizant that in a January 2011 notice of disagreement, the appellant stated that she "chose Disabled American Veterans" as her representative.  However, she has not submitted a VA Form 21-22 executed in favor of DAV, or any other service organization, despite being provided with a blank form in March 2011.  Thus, the Board will assume that the appellant is representing herself.


FINDINGS OF FACT

1.  A January 2008 rating decision declined to reopen a claim for service connection for the cause of the Veteran's death.  The appellant did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the January 2008 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.

3.  According to the Veteran's death certificate, the immediate cause of his death on May 4, 1998, was cardiorespiratory arrest, with an antecedent cause of acidosis, and an underlying cause of pneumonia.  
 
4.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
5.  The preponderance of the competent and credible evidence shows that the Veteran's death was not due to or the result of service or due to a disability of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A service-connected disability did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits claimed, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As the Board is reopening the appellant's claim for service connection for the cause of the Veteran's death by this decision, a full grant of that benefit sought, no discussion of VA's duty to notify and assist as to the reopening of the claim is necessary.

Regarding entitlement to service connection for the cause of the Veteran's death, the duty to notify was satisfied here by way of a pre-adjudication letter sent to the appellant in April 2010 that informed her of her duty and the VA's duty for obtaining evidence.  That letter also met the notification requirements set out for claims for DIC benefits in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All available service treatment records (STRs) and post-service treatment records have been associated with the claims file, and a VA medical opinion was obtained.  Additionally, at a January 2013 Travel Board hearing, the undersigned Veterans Law Judge identified the issue and took testimony on relevant evidence addressing the elements necessary to substantiate the appellant's claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board finds that the January 2013 testimony, in combination with the medical evidence submitted by the appellant in March 2010, demonstrates the appellant's actual knowledge of what the evidence needs to show to substantiate her claim.

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

II.  Analysis

Initially, the Board finds that the appellant has submitted new and material evidence sufficient to reopen her claim for service connection for the cause of the Veteran's death.  Historically, the appellant's claim for service connection for the cause of the Veteran's death was initially denied in an October 1999 rating decision because the RO found that there was no nexus between the Veteran's death and a disability of service origin.  The appellant thereafter attempted unsuccessfully to reopen her claim on numerous occasions.  Most recently, in a January 2008 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since January 2008, new evidence has been added to the claims file that is material to the appellant's claim.  Specifically, in a March 2010 medical abstract, a private physician opined that the Veteran's cardiopulmonary and respiratory diseases causing death were related to his service.  As the evidence of a nexus between the Veteran's disabilities causing death and his service was not available at the time of the January 2008 denial, it is new.  Moreover, when that evidence is presumed credible, the new evidence establishes a nexus between the Veteran's death and service; thus, it is also material.  Accordingly, the Board finds that the appellant has submitted new and material evidence sufficient to warrant reopening her claim for service connection for the Veteran's death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Turning now to the merits of the appellant's claim, the Board notes that September 2011 and October 2012 statements of the case considered the current claim on the merits.  Thus, there is no prejudice in the Board's consideration of the reopened claim for service connection for the Veteran's cause of death on the merits as well.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the Veteran's death was related to service.  During a January 2013 Board hearing, through an interpreter, the appellant asserted her belief that, as a result of the cold during the War, the Veteran developed pneumonia and high blood pressure that caused his death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

When any Veteran dies from a service-connected disability, the Veteran's 
surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death in May 1998 was cardiorespiratory arrest.  The antecedent and underlying causes were, respectively, acidosis and pneumonia.  At the time of death, service connection was not in effect for any disability.

Service treatment records include a January 1946 Affidavit for Philippine Army Personnel which reflects the Veteran's report of shrapnel wounds incurred in February 1945.  He indicated that he was not treated for his wounds and did not incur any permanent disabilities.  A separate Affidavit for Philippine Army Personnel for the period from October 1944 to March 31, 1945, is silent for reports of any wounds or illnesses.  In any event, during a March 1946 separation examination, the Veteran's lungs and cardiovascular system were determined to be normal.  A chest x-ray was also normal, and neither the Veteran nor the separation examiner noted any wound, injury, disease, or abnormality. 

Post-service medical evidence includes July 1998 medical certificates, which indicate that the Veteran was variously treated between 1992 and 1998 for respiratory problems.  He was hospitalized from October 31 to November 6, 1992, for complaints of difficulty breathing for a few hours and a "cough of long duration;" the diagnoses were pulmonary tuberculosis and pneumonia/bronchitis.  He was treated again in June 1996 for complaints of a cough and "difficulty [] breathing few hours prior to admission," and chronic obstructive pulmonary disease (COPD) was diagnosed.  Then, from April 30 to May 2, 1998, just prior to his death, he was treated for "complaints of difficulty of breathing on and off of long durations."  At that time, very severe "BA" (bronchial asthma) and COPD were diagnosed.  Significantly, there is nothing in the foregoing medical statements to support that any of the Veteran's respiratory problems were related to his period of service over 40 years prior.  Similarly, a May 2010 medical statement from a physician certifying treatment of the Veteran "in the year 1997" for complaints of headache, blurring of vision, and dizziness, diagnosed as hypertension, does not relate hypertension to service, or to the Veteran's death.  

The appellant has submitted a March 2010 medical statement from a private physician detailing a medical history dating from 1944 purported to belong to the Veteran.  Based on that history, the physician opined that "maltreatment and torture during the Death March," caused "traumatic injury at the back" of the Veteran, and caused recurrent back pains after discharge from service in 1945.  Then, she opined that recurrent "episodes of cough" in combination with "on and off back pains" and "the dismal situation during the war," including deficient meals, lack of sleep, and environmental exposures, may have weakened the Veteran's immune system and predisposed him to the cardiopulmonary and respiratory conditions that caused his death.  The physician also stated that the Veteran's blood pressure rises every time he coughs, "so he already had hypertension since 1946."  

Notwithstanding that there is essentially no factual basis in the record to support many of the physician's statements, including the allegation of maltreatment and torture and back trauma in service, some of her statements are directly contradicted by evidence of record.  For example, the physician stated that when the Veteran was discharged from service in 1945, he had a yellowish discoloration of the skin and sclera, and the impression was "fatty liver R/O Hepatitis."  However, as discussed above, the Veteran was separated in 1946, and a March 1946 separation examination was negative for abnormalities and explicitly noted the Veteran's skin to be normal.  The Veteran's cardiovascular system was also found to be normal at that time, though blood pressure readings were not recorded.  The appellant has not submitted any medical evidence to support other findings noted by the March 2010 physician, including notations of coughing episodes and elevated blood pressure in 1946, or recurrent back pain post service, and the physician has not otherwise indicated that she was a treating physician or familiar with the Veteran from that time.  Nor did she support her opinion with medical explanation of how exposures in service caused pneumonia 40 years later.  In any event, given the evidence of record that explicitly contradicts findings in the March 2010 medical abstract, the Board finds the March 2010 statement not credible, and accords it no probative value.

In contrast, the Board finds both probative and persuasive a June 2010 VA opinion indicating that it is less likely as not that the Veteran's cardiopulmonary arrest due to acidosis and pneumonia causing death, was related to his service.  The examiner noted that other than shrapnel wounds, there was no mention of any systemic or localized condition during service.  He further discussed the general etiology and course of the various respiratory disabilities in the record, noting that pneumonia and bronchitis are self-limiting and seldom remain in a chronic state.  He ultimately concluded that, because the "presentation of the diseases" listed on the medical certificates were "very much delayed" from service, and because of the acute nature of the disease producing death, it is less likely as not that the Veteran's death was related to his service.  

The June 2010 VA opinion was based on a review of the claims file and was supported by rationale.  It is, therefore, afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent and credible evidence to the contrary.  As stated, the Board finds the March 2010 medical statement not credible, and none of the other medical evidence of record links the Veteran's disabilities causing death to service.  Furthermore, the Board finds the appellant's own statements lack credibility due to internal inconsistency.  Indeed, while the appellant now asserts that the Veteran's death is due to disability or disabilities of service origin, including lung problems, she previously submitted an October 1998 statement while applying for nonservice-connected pension benefits in which she wrote, "My late husband died of non-service connected illness."  The Board finds it likely that, had the appellant been witness to symptoms since service and held a belief that the Veteran's death was in any way related to service, she would not affirmatively concede that his death was not related to service at any time.

In any event, as the only competent, credible, and probative medical opinion evidence of record is against the claim, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


